Citation Nr: 0614915	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse and stepson



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1946 to 
November 1949.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the RO.  

The veteran appeared at videoconference hearing before the 
undersigned Veterans Law Judge in February 2004.  

The Board remanded this case back to the RO in June 2004 for 
additional development of the record.  

The Board's June 2004 remand also involved the claim of 
service connection for a left leg disorder.  The RO 
subsequently granted service connection for a degenerative 
arthritis of the left knee in a June 2005 rating action, thus 
resolving the appeal on this claim.  




FINDING OF FACT

The currently demonstrated psychiatric disorder manifested by 
lonstanding manifestations of anxiety and depression is shown 
as likely as not to have had its clinical onset during the 
veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by anxiety and depression is due to 
disease or injury that was incurred in his period of active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Board is cognizant that, during the pendency of this 
appeal, the veteran has also asserted that his claimed 
disability encompasses PTSD.  Service connection for PTSD 
requires a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

In the present case, however, the medical evidence of record, 
notably a November 2004 VA examination report and a February 
2006 Veterans Health Administration (VHA) opinion, is 
negative for a diagnosis of PTSD.  

The Board will thus instead address the question of whether a 
separate psychiatric disorder has been shown to have had its 
onset in service, and the Board notes that the diagnostic 
criteria for evaluating the manifestations referable to 
anxiety and depressive disorders are identical.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Here, the veteran has asserted that his current psychiatric 
disorder is etiologically related to the exceptionally harsh 
treatment he received from a military captain during service.  
These arguments are presented in particular detail in the 
transcript of his February 2004 videoconference hearing and 
the report of a November 2004 VA examination.  

The Board has reviewed the veteran's relatively limited 
service medical records and observes that there is no 
documented treatment for a psychiatric disorder during his 
period of active duty.  

In January 2003, the veteran is shown to have begun extensive 
treatment at a VA facility for complaints of suicidal 
ideation and depression.  

In a February 2004 VA psychiatric evaluation report, a 
diagnosis of reactive depression with psychotic features was 
reported.  It was noted that the veteran suffered several 
injuries during service, including a left leg injury (for 
which service connection is now in effect, for arthritis of 
the left knee) and that he had "not less than a 70 percent 
permanent disability, when one correlate[d] and integrate[d] 
the psychiatric, as well as the physical residuals of his 
injuries while serving as an active duty member" during 
service.  

A VA physician also submitted another statement in September 
2004, indicating that the veteran continued to suffer from 
the same "injuries" as during the February 2004 evaluation.  

During the November 2004 VA examination, the veteran, as 
noted, focused his subjective complaints primarily on the 
harsh treatment he received from one of his supervisors 
during service.   The examination report reflected that the 
examiner reviewed the veteran's claims file.  

Based on the claims file review and the objective examination 
findings, the examiner rendered Axis I diagnoses of 
depression and anxiety, both not otherwise specified.  

In considering the etiology of these diagnoses, the examiner 
noted that the veteran did not have any pre- or post-military 
trauma history.  On the other hand, he was noted to have 
suffered from repeated verbal abuse from a senior commander 
during service and had also reported two episodes of a head 
injury.  

Based on this history, the examiner found that "it [was] at 
least as likely as not that the current psychiatric disorder 
[was] etiologically related to the incidents in [the 
veteran's] active military service."  The examiner cited to 
both the mental abuse and the physical injuries in rendering 
this opinion.  

In the aforementioned February 2006 VHA medical opinion, the 
two doctors who reviewed the veteran's claims file stated 
that he had no psychiatric diagnosis until 2003 and noted 
that "[d]epression, anxiety or psychosis cannot be 
considered service[-]connected more than 45 years after his 
active duty service."  

No further explanation was provided, however, except to the 
extent that these doctors found that the veteran's anxiety 
and depression were not documented as part of a PTSD 
diagnosis.  

The claims file also contains an April 2006 psychiatric 
intake statement from a physician who reviewed the 
aforementioned statements and reitierated the veteran's 
history of in-service injuries.  It was noted that, while the 
onset of the veterans' depression could not be pinpointed 
exactly, "[c]learly it ha[d] been present for many years."  

In considering the evidence of record, the Board is aware of 
the substantial lapse in time between the veteran's 
separation from service and his first treatment for 
psychiatric symptomatology.  Such a lapse of time is 
significant, but it must be considered within the context of 
the record as a whole.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Here, there is significant post-service evidence of record, 
including the statement from a VA treating physician and the 
November 2004 VA examination report, supporting the veteran's 
claim.  

This is particularly notable in the case of the November 2004 
VA examination report, which was based on a claims file 
review.  See Miller v. West, 11 Vet. App. 345, 348 (1998); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The examiner who conducted this examination considered the 
veteran's reported in-service incidents of both mental abuse 
and physical injury, found them to be consistent with the 
record as a whole, and determined that they played a causal 
role in the development of the current disorder manifested by 
anxiety and depression.  

Additionally, while VA does not recognize a "treating 
physician rule" per se, the Board is aware that the veteran 
has received a course of treatment from a VA physician, who 
has identified his in-service injuries as leading to his 
current psychiatric disability.  

These statements thus also constitute probative medical 
evidence in support of the veteran's claim.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 
Vet. App. 467-471-3 (1993).  

The Board is aware that the February 2006 VHA opinion does 
not support the veteran's claim that his current psychiatric 
disorder is of in-service onset.  However, the doctors who 
provided this opinion did not offer a detailed rationale 
other than to cite the lapse of time between separation from 
service and treatment in 2003.  Also, the Board is cognizant 
that these doctors never interviewed or examined the veteran 
or addressed the question of a history of longstanding 
anxiety and depression.  

Moreover, the recently obtained statement has opined that the 
veteran's claimed disorder had been present for "many 
years."

Here, the Board determines that the evidence is in relative 
equipoise in showing that the current psychiatric disability 
manifested by anxiety and depression as likely as not had its 
clinical onset during the veteran's period of active service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted.  



ORDER

Service connection for a psychiatric disability manifested by 
anxiety and depression is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


